NUMBER 13-18-00392-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


GUSTAVO TIJERINA SANDOVAL,                                                 Appellant,

                                          v.

THE STATE OF TEXAS                                                          Appellee.


                   On appeal from the 197th District Court
                        of Cameron County, Texas.


                                     ORDER
            Before Justices Benavides, Longoria, and Tijerina
                            Order Per Curiam

      This cause is before the Court on the State’s unopposed motion to stay the

proceedings in this Court.

      Appellant was convicted in the trial court of two counts: count one imposed the

death penalty and is on direct appeal with the Texas Court of Criminal Appeals, see TEX.

CODE CRIM. PROC. art. 37.071(h); TEX. R. APP. P. 71.1. Count two imposed a sentence of
life imprisonment and is before this Court. Appellant has filed briefs in both the court of

criminal appeals and this Court on his conviction.

       The State has come before this Court asking us to stay the appeal before us

because appellant’s briefs have points of error that overlap and the court of criminal

appeals’ disposition could be dispositive of those points of error. Appellant’s counsel has

indicated to the State that they have no opposition to the request.

       The Court, having fully examined and considered the State’s request to stay

GRANTS the motion and ABATES the current appeal before this Court. The parties are

ordered to notify this Court when the court of criminal appeals issues its opinion on

appellant’s direct appeal in order for this proceeding to be reinstated.



                                                                       PER CURIAM


Do not publish.
See TEX. R. APP. P. 47.2(b).


Delivered and filed the
23rd the day of February 2021.




                                             2